y^-

SffiHEBSJfifflE
M^Umel«jMfe                                          0H¥1D
                                                                       DT

                                                      AU6 03Zftl5

                                                  AbdlAco88a,Cteifr.
aiA^\it^-lfi£-
fa> HjriM fihaeml tot vUe Stafe oHfrof
   _MoJkBi(MikcL
   Tr\flA Oouri- Mo- bfctlg"
J)ML£Lf_|_M£
   fiwk4 flWst find ^ Oft fe fpMWj'Moii far gyUia ML
                                                 tohj.
MtllfiM^
    ftot A«fe^i« -jka Idfo rtwyv jfo ^ ^iffmirAMr^ Am
i4w- M° fy^j frflh Ik iStfeA Mm {W Mi 4^ be flunk
                               liM£El\
                               l^ick/4^!^U^
                               ^8K3ofe
                                fflil^am-feeh)
                               ^M^loayTy^^
                               V€titioK.-er( MO$£ - COURTOF FlfcHHN-
                                                            CRIMINALAPPBAJJ8
                                                           _AUG_a3-m5-
                                                        Abei Acosta, Clerk